MYERS, Associate Judge.
Appellee sued appellant for the cost of publishing an advertisement in its newspaper on six consecutive occasions. Appellant admitted owing for one publication, but denied it had authorized the subsequent ones. Appellee recovered judgment for the entire amount, from which judgment this appeal was taken.
Appellant contends error was committed in admitting into evidence a carbon-copy of a letter from appellee confirming the telephone order for publication without first requiring appellee to show it made a bona fide attempt to produce the original letter or to establish its unavailability.
Failure to produce the original' letter, even if error, was harmless and not a ground for reversal1 as the trial court found corroboration for the terms, of publication in other evidence produced' by appellee. The trial court, in making; its findings, announced that the oral testimony of the parties was about evenly balanced on the terms of the agreement,, but rendered a ruling favorable to appellee upon the corroboration supplied by a written approval for publication “in 6 consecutive issues” which was signed by appellant’s “Sales Manager” who had ap*855parent authority to make such- a commitment.2
The issue of fact relating to the number of insertions having been resolved in favor of appellee upon competent evidence, we find no reversible error.
Affirmed.

. Baldi v. Nimzak, D.C.Mun.App., 158 A.2d 915, 917; Fowel v. Insurance Bldg., Inc., D.C.Mun.App., 32 A.2d 100.


. Jack Pry, Incorporated v. Drazin, D.C.Mun.App., 173 A.2d 222, 223; Drazin v. Jack Pry, Incorporated, D.C.Mun.App., 154 A.2d 553, 554.